Filed 4/1/16 King v. Universal Protection Service CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


ARLENE KING,                                                            B264643

         Plaintiff and Appellant,                                       (Los Angeles County
                                                                        Super. Ct. No. BC498406)
         v.

UNIVERSAL PROTECTION SERVICE, LP,

         Defendant and Respondent.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Elihu M. Berle, Judge. Affirmed.


         Law Offices of Kirk D. Hanson and Kirk D. Hanson, for Plaintiff and Appellant.


         Sheppard Mullin Richter & Hampton, Richard J. Simmons, Jason W. Kearnaghan
and Cassidy M. English, for Defendant and Respondent.


                                __________________________________
       Arlene King filed an action for civil penalties against her former employer,
Universal Protection Service, LP, pursuant to the Labor Code Private Attorneys General
Act of 2004 (PAGA).1 King’s PAGA claims alleged that Universal had violated various
sections of the Labor Code in the manner in which it collected, banked and refunded
security deposits that employees paid for their company-issued uniforms. The trial court
granted Universal’s motion for summary judgment (MSJ). We affirm the ensuing
judgment entered on the order granting the MSJ.
                                          FACTS
Universal’s Former Practices for Security Deposits for Company-Issued Uniforms 2
       At all relevant times, Universal provided its employees with uniforms, except for
socks, shoes and belts. Universal required full-time employees to pay a $300 security
deposit for their uniforms at the time they were hired. An employee could satisfy the
security deposit for his or her uniforms in one of two ways: (1) pay the full $300 up
front, or (2) sign the company’s standard-form “promissory note” authorizing Universal
to deduct $30 from each paycheck until the $300 security deposit was satisfied. King
signed such a promissory note. The note stated that the funds deducted from her
paycheck would be “separately tracked and held as a bond in a trust account for [her]
benefit,” and that interest would “accrue on [her] deposit.”3
       Universal maintained a trust checking and savings account with Chase Bank that
collectively held all of its employees’ security deposits for their uniforms. Universal
refers to this as the “FBO account,” which apparently means “for the benefit of.”


1
        See Labor Code section 2698 et seq. All further undesignated section references
are to the Labor Code.
2
       In early 2013, shortly after King filed her current action, Universal stopped its
practice of requiring its employees to pay security deposits for their uniforms.
3
       According to Universal’s evidence in support of its MSJ, which was not disputed,
employees received accrued interest on their security deposit for their uniforms at a rate
of 1.25 percent per annum, calculated from the date of each uniform deposit deduction
taken from their paycheck to the date a refund was processed.

                                             2
Universal maintained the FBO account solely for the purpose of holding and refunding
employee uniform security deposits, and maintained the account separately from its
normal payroll account. At no time did the company commingle other company funds in
the FBO account.
       When an employee resigned or was terminated, and returned all uniform items in
“serviceable condition,” Universal refunded the employee’s entire security deposit with
interest. At an employee’s selection, he or she could return his or her uniform items at
different locations, including at Universal’s main office, a regional office, or at the
employee’s “post.”
       The standard-form promissory note signed by King and other employees stated
that Universal would “process” a refund of an employee’s security deposit for his or her
uniforms “as soon as possible” once the company “documented” that an employee had
returned the uniforms, “but not later than [30] days from receipt of [the] uniforms.” To
accomplish the documentation of the return or receipt of an employee’s uniforms,
Universal required both the employee and a company representative to sign a document
entitled “Uniform/Equipment Control Report” (hereafter the Uniform Report). King and
a Universal representative signed such a Uniform Report. King signed a Uniform Report
form on July 3, 2012, and a Universal representative signed the form on July 12, 2012.
       When Universal refunded an employee’s security deposit for his or her uniforms,
a check was paid to the employee from the FBO account and not from Universal’s
payroll account.
Universal Employs King
       On November 8, 2010, Universal hired King as a security guard. She began work
on February 7, 2011. On November 16, 2010, King attended a new employee
orientation. During the orientation, a human resources representative explained
Universal’s uniform policy and the security deposit deduction process, and King signed
Universal’s standard-form promissory note authorizing the company to deduct $30 from
her paychecks to satisfy the $300 uniform security deposit. Prior to beginning work,
Universal issued King the following uniform items: three pairs of pants, six shirts, one

                                              3
“bomber” style jacket, and a badge. Universal thereafter issued a paycheck to King every
two weeks; the company deducted $30 for her uniform security deposit payment each pay
period. Universal deducted $30 from King’s first ten paychecks dated: February 17,
2011, March 3, 2011, March 17, 2011, March 31, 2011, Apri114, 2011, Apri1 28, 2011,
May 12, 2011, May 26, 2011, June 9, 2011, and June 23, 2011. No further security
deposit funds for uniforms were deducted from King’s paychecks after June 23, 2011.
       On June 16, 2012, King notified her “watch commander” that she was quitting her
job. On June 18, 2012, King signed a resignation notice and picked up her final
paycheck. Following her resignation in mid-June 2012, King returned her uniform items
on two dates: on July 3, 2012, she returned the bulk of her uniform items; on July 5,
2012, she returned the remaining items. On July 3, 2012, when she returned the bulk of
her uniform items, King signed a Uniform Report form. On July 12, 2012, a
representative from Universal also signed the Uniform Report form indicating that King’s
uniforms had been received.
       On July 13, 2012, Universal delivered a check (no. 5196) to King for $304.62,
representing all of her $300 deposit, plus interest. The check was issued from the FBO
account noted above. King cashed her security deposit refund check on July 16, 2012.
The Litigation
       In December 2012, King filed her current action against Universal. Following
proceedings on the issue of whether certain of King’s claims were subject to arbitration,4
the trial court agreed to dismiss King’s class action claims at her request, with leave to
pursue her PAGA representative claims only.
       In January 2015, King filed her operative first amended complaint (FAC). The
FAC alleged the following PAGA causes of action respectively: (1) violations of the
statutes governing employee security deposits (§§ sections 400-410); (2) untimely
payment of wages (§ 204); (3) illegal wage deductions (§ section 221); (4) secret

4
        Essentially, the trial court ruled that King’s class action claims were subject to
arbitration under an arbitration agreement in her employment contract.


                                              4
payment of lower wages (§ 223); (5) illegal deductions from wages (§ 224); and
(6) failure to provide accurate wage statements (§ 226). King expressly alleged that all of
her claims were brought as representative claims under the PAGA.
       Universal filed a MSJ or, in the alterative, motion for summary adjudication of
each of King’s causes of action.5 King thereafter filed opposition papers. On March 19,
2015, the trial court granted Universal’s MSJ, finding as follows: King’s claims in her
first cause of action based on section 403 failed as a matter of law because (1) Universal
and its employees entered a written agreement (namely, the promissory note) setting forth
the conditions under which uniform security deposits were given, (2) the uniform security
deposits were deposited into an account at a bank authorized to do business in California,
and (3) the uniform security deposits were withdrawn from the account only upon the
joint signatures of the employer and the employee.
       Further, the trial court ruled that King’s claims in her first cause of action based on
section 404 failed as a matter of law because (1) the uniform security deposit funds were
held in a separate account established for the benefit of the employees, and used solely
for the purpose of holding and refunding employee uniform security deposits, not
accessible for any other purpose, and not subject to enforcement of a money judgment
except in an action between the employer and the employee, and (2) the uniform security
deposits plus interest were returned to the employee upon the fulfillment of an agreement
in substantial compliance with the security deposit statutes.
       The trial court ruled that King’s second through sixth causes of action failed as a
matter of law because they were derivative of the first cause of action concerning the
manner in which Universal collected, banked and refunded employee-paid security
deposits for their uniforms.

5
       Universal actually filed its MSJ in October 2014, as to King’s original pleading.
In January 2015, the trial court requested further briefing with respect to certain issues
and set a continued hearing date for the MSJ in March 2015. At the same time, the court
granted King’s motion for leave to file her FAC, and permitted the parties to address the
new and or clarified allegations set forth in the FAC by way of supplemental briefing on
Universal’s MSJ.

                                              5
       Additionally, the trial court dismissed King’s claim under section 405, as set forth
in the first cause of action, with prejudice pursuant to the parties’ stipulation, which King
confirmed, that she was no longer pursuing such a claim.
       On May 18, 2015, the trial court entered judgment in favor of Universal on its
MSJ. King filed a timely appeal.
                                       DISCUSSION
I.     Standards of Review
       “On appeal from a summary judgment, our task is to independently determine
whether an issue of material fact exists and whether the moving party is entitled to
summary judgment as a matter of law. [Citation.] ‘We independently review the parties’
papers supporting and opposing the motion, using the same method of analysis as the trial
court. Essentially, we assume the role of the trial court and apply the same rules and
standards.’ [Citation.] We apply the same three-step analysis required of the trial court.
First, we identify the issues framed by the pleadings since it is these allegations to which
the motion must respond. Second, we determine whether the moving party’s showing
has established facts which negate the opponent’s claim and justify a judgment in the
moving party’s favor. When a summary judgment motion prima facie justifies a
judgment, the third and final step is to determine whether the opposition demonstrates the
existence of a triable issue of material fact. [Citations.] In so doing, we liberally
construe the opposing party’s evidence, strictly construe the moving party’s evidence,
and resolve all doubts in favor of the opposing party. [Citations.]” (Hutton v. Fidelity
National Title Company (2013) 213 Cal. App. 4th 486, 493-494.)
       We likewise review de novo questions of statutory construction. (Weingarten
Realty Investors v. Chiang (2012) 212 Cal. App. 4th 163, 167-168.) “[W]e begin with the
fundamental rule that a court should ascertain the intent of the Legislature so as to
effectuate the purpose of the law. In determining such intent, the court turns first to the
words themselves for the answer. We are required to give effect to statutes according to
the usual, ordinary import of the language employed in framing them. Moreover, the
various parts of a statutory enactment must be harmonized by considering the particular

                                              6
clause or section in the context of the statutory framework as a whole.” (Rodriguez v.
Solis (1991) 1 Cal. App. 4th 495, 505.)
II.     The Governing Labor Code Sections and Associated Regulations
        In 1937, as part of the act establishing the Labor Code (see Stats. 1937, ch. 90,
p. 185), the Legislature enacted a series of statutes governing the employer-employee
relationship when an employer issues equipment, tools or uniforms to an employee for
use in his or her day-to-day workplace duties. These statutes were enacted with the
recognition that employers and employees “‘do not deal on an equal footing,’” and “‘that
there is great opportunity for fraudulent practices, embezzlements and other forms of
cheating by employers in the common custom of requiring employees to deposit so-called
“cash bonds” . . . ’” for employer-issued equipment, tools or uniforms. (See People v.
Pond (1955) 44 Cal. 2d 665, 675.)
        Three of the employee-paid security deposit statutes noted above are implicated in
King’s current PAGA case. First, section 402, provides as follows as relevant to King’s
case:
          “No employer shall demand, exact, or accept any cash bond from any
        employee or applicant unless:
          “(a) The employee or applicant is entrusted with property of an
        equivalent value . . . .”


We see nothing in the record to suggest that there is any dispute that $300 represented a
fair valuation of the uniform items that Universal issued to King at the time of her hiring.


        Next in line, section 403 reads in full:
               “If cash is received as a bond it shall be deposited in a savings
        account in a bank authorized to do business in this State, and may be
        withdrawn only upon the joint signatures of the employer and the employee
        or applicant.



                                               7
             “Cash put up as a bond shall be accompanied by an agreement in
      writing made by the employer and employee or applicant, setting forth the
      conditions under which the bond is given.” (Italics added.)


      Third, section 404 provides:
             “Any money put up as a bond under [section 403]:
        “(a) Is not subject to enforcement of a money judgment except in an
      action between the employer and the employee or applicant . . . .
        “(b) Shall be returned to the employee or applicant together with accrued
      interest thereon, immediately upon the return of the . . . property entrusted
      to the employee . . . and upon the fulfillment of the [bond] agreement,
      subject only to the deduction necessary to balance accounts between the
      employer and employee or applicant.” (Italics added.)


      The California Industrial Welfare Commission promulgated Wage Order 4-2001,
governing employee uniforms. This wage order is now found in part nine of California
Code of Regulations, title 8, section 11040 (hereafter IWC section 11040). IWC section
11040 provides:
             “(A) When uniforms are required by the employer to be worn by the
      employee as a condition of employment, such uniforms shall be provided
      and maintained by the employer. . . .
             “(C) A reasonable deposit may be required as security for the return
      of the items furnished by the employer under provisions of subsection[]
      (A) . . . of this section upon issuance of a receipt to the employee for such
      deposit. Such deposits shall be made pursuant to Section 400 and
      following of the Labor Code or an employer with the prior written
      authorization of the employee may deduct from the employee’s last check
      the cost of an item furnished pursuant to (A) . . . above in the event said
      item is not returned. No deduction shall be made at any time for normal

                                              8
       wear and tear. All items furnished by the employer shall be returned by the
       employee upon completion of the job.”
III.   Section 403
       King contends summary judgment in favor of Universal must be reversed because
the trial court erred insofar as she alleged––as a representative for the interests of our
state labor law enforcement agencies (see Iskanian v. CLS Transportation Los Angeles,
LLC (2014) 59 Cal. 4th 348, 387)––that the company violated section 403 in the manner
in which it collected and banked the employees’ security deposits for their uniforms.
King argues that Universal violated the law because it did not hold its employees’
security deposits for their uniforms in a bank account with an account restriction
providing that the funds could be withdrawn “only upon the joint signatures of the
employer and the employee.” In other words, King argues Universal violated section 403
by the way it set up the FBO account. Specifically, that the company did not set up the
FBO account with Chase Bank so that the bank would not allow any withdrawal from the
account without obtaining signatures from both an employee and from Universal
authorizing the bank to dispense the money. As stated by King: “When the employer
complies with [section] 403, the mechanics of [section] 403 protect the employee from
unfair or fraudulent withdrawals of the employee’s cash bond by giving the employee the
power to refuse to sign [with the bank] for the withdrawal. This power allows the
employee to effectively freeze his or her cash bond deposit in the account pending the
resolution of any dispute between the employee and employer over the employee’s
deposit.”
       At no time in the trial court or on appeal has King asserted that Universal actually
wrongfully withheld any part of her uniform security deposit. In fact, the evidence is
undisputed that Universal refunded King’s security deposit in full, with interest. Instead,
King argues that, “had Universal determined to deduct [money] from the deposit
associated with [her] uniform, Ms. King would have had no ability to protect her deposit
by refusing to provide her joint signature for withdrawal.” (Italics added.) Thus, King’s
section 403 claim is based on the manner that Universal set up the FBO account, not with

                                              9
any actual alleged withdrawal wrongdoing associated with the account. Implicitly, she
seeks the applicable, prescribed PAGA civil penalty for each employee whose uniform
security deposit was placed into the “wrong” type of account, regardless of whether any
part of any employee’s security deposit was wrongly withheld or not.
       We find the trial court did not err in granting summary judgment on King’s claims
based on section 403.
Analysis
       King’s arguments, boiled down to their essence, ultimately propose that there is
only one reasonable interpretation that may be given to the first paragraph of section 403,
which, she says, is something to the effect of the following:
              “If cash is received as a bond it shall be deposited in a savings
       account in a bank authorized to do business in this State, which account
       shall have an account restriction providing that funds may be withdrawn
       from the account only upon the presentation to the bank of joint signatures
       of the employer and the employee or applicant.”


As noted above, the first paragraph of section 403 actually reads as follows:
              “If cash is received as a bond it shall be deposited in a savings
       account in a bank authorized to do business in this State, and may be
       withdrawn only upon the joint signatures of the employer and the employee
       or applicant.”


       We find no error in the trial court’s decision to grant Universal’s MSJ because the
undisputed evidence established that both King and Universal signed the Uniform Report
at about the time she returned her uniform items, and that this was the same practice as to
all employees. Further, the undisputed evidence established that the use of the Uniform
Report initiated Universal’s processing of a refund of an employee’s security deposit for
his or her returned uniforms. That is, to initiate the process of collecting and inspecting
the employee’s returned uniforms, and then to calculate the amount of the refund and

                                             10
accrued interest, so that funds could be withdrawn from the FBO account to pay the
refund.
       Applying the predicate facts summarized above, we find the trial court correctly
ruled that Universal’s practices related to the manner in which it held King’s security
deposit (and all employees’ security deposits) satisfied section 403’s “joint signature”
requirement. Section 403 does not explicitly command that an employer must set up an
account to hold an employee’s security deposit with an account restriction requiring that
two signatures be presented to the bank before any withdrawal may be made from the
account (assuming that any bank would even agree to set up such an account as to every
employee of a company). Instead, section 403 requires that a withdrawal from a bank
account holding an employee’s security deposit may be made only “upon the joint
signatures of the employer and the employee . . . .” It is reasonable to interpret section
403, as did the trial court, to require that an employer and employee must both agree in
writing, that is, give their signatures, to a withdrawal from an account holding an
employee’s security deposit. This does not mean setting up an account that requires
presentation of joint signatures to the stakeholder bank. An interpretation that both
parties must put in writing that they agree to a withdrawal is far more workable and
practicable than the interpretation proffered by King.
       We do not read the language in section 403 to mandate that an employer must set
up a bank account for each employee, which would receive money for only one purpose,
namely, to hold the employee’s security deposit, and which account would have a
restriction precluding the bank from processing a withdrawal from the account without
obtaining a signature from the employee and the employer, and which account would be
emptied and closed when the employee left his or her job.6 The first paragraph of section
403 is composed of one sentence with two parts. The first part of the sentence states that

6
       With a straight savings account, King essentially argues that the bank must be
presented with a withdrawal slip with two signatures; with a savings and checking
account, the bank will only pay on a check with two signatures. Of course, in either
scenario it cannot be ignored that what is happening is the liquidation and closing of
the account to fund the employee’s refund.

                                             11
employee security deposits “shall be deposited in a savings account.” The second part of
sentence comprising the first paragraph of section 403, which is separated from the first
part of the sentence by a comma, states that funds put into an account for a security
deposit “may be withdrawn only upon the joint signatures of the employer and the
employee or applicant.” This part of the sentence does not state that a withdrawal may
only be made by presentation to the stakeholder bank of joint signatures of the employer
and employee. We find the trial court reasonably interpreted this joint signature
requirement to find that it was satisfied in the relationship between King and Universal
when both signed the Uniform Report.
       The interpretation we offer above fits within the overall aspects of section 403,
including the second paragraph of the section. This second paragraph states that any cash
which is put up as a bond “shall be accompanied by an agreement in writing made by the
employer and employee or applicant, setting forth the conditions under which the bond is
given.” Thus, what is critical in the employee-paid security deposit context is not the
type of account used, but instead it is the arrangements for the conditions under which the
bond is given. Where, has here, there are documentary arrangements, we will not impose
further arrangements not explicitly commanded by section 403.
       King has not cited any case to support the proposition that section 403 requires
that an employee’s security deposit must be held in an account with a restriction requiring
the presentation of two signatures to the stakeholder bank for a withdrawal. To be fair,
Universal has not cited any case to support the proposition that such an account is not
required by section 403. In our independent research, we have not found a case directly
addressing what is required by section 403. This said, we agree with Universal’s
observation that, had the Legislature intended to impose the type of economic and
administrative costs and coordination that would be needed to open an account in the
names of both an employer and employee with an account restriction requiring two
signatures for a withdrawal, it knew how to say as much, and could have and would have
stated as much in the governing statutes had that been intended.



                                            12
       Further, King’s proffered interpretation is necessarily founded on the predicate
that there are banks, or even a bank, in California that would agree to set up an account to
hold a one-time, minimal dollar deposit (here, a total amount of $300) which would be
liquidated and closed at the end of a person’s employment. In this vein, it may also be
questioned whether any bank would want to become a stakeholder of funds which would
potentially place the bank in the unenviable position of being placed in the middle in the
event of a dispute between an employee and employer over the amount of refund to be
withdrawn from the account.
       We understand King’s argument that she would have had the greatest protection
over her security deposit in the event of a dispute with Universal over the amount of her
refund if she had been given the ability to “freeze” a bank account holding her security
deposit by withholding her signature from the bank, pending resolution of the dispute.
This said, our interpretation of section 403 discussed above does not leave an employee
without any protection over his or her security deposit. King had the ability to freeze
Universal from withdrawing funds from the FBO account by withholding her signature
from the Uniform Report. Granted, Universal could have simply withdrawn money in
any event, but this would have left the company pristinely open to civil penalties for a
violation of section 403. In the end, we are satisfied that King’s interpretation of section
403 is not supported by the statute’s language, and would create administrative and
economic costs and difficulties not intended by the Legislature.
       The trial court correctly decided the section 403 issues presented by King’s current
PAGA action in favor of Universal.
IV.    Subdivision (a) of Section 404
       King next contends summary judgment in favor of Universal must be reversed
because the trial court erred insofar as she alleged the company violated section 404,
subdivision (a) (hereafter section 404(a)). King argues that the promissory note for her
security deposit for uniforms that Universal required her (and other employees) to sign at
the start of employment violated section 404(a). We see no error.



                                             13
       King challenges the following provisions included in the promissory note:
              “Further, I understand and agree that failure to return my uniforms
       within 180 days of my last day worked will be considered abandonment of
       my deposit and I hereby authorize the Company to liquidate the bond
       without further legal proceedings.
              “If payment of his indebtedness evidenced by this note, any part
       thereof, shall not be made when due, the employee authorizes and
       empowers any attorney of record of any court of record within the United
       States of America to appear for the employee in any court, or before any
       clerk thereof, and waive the issue and service of process and confess
       judgment against the employee in favor of Universal Protection Service for
       the amount then due, the costs of suit, reasonable attorney’s fees and
       reasonable related expenses, herby waiving and releasing all rights of
       exemption, appeal and stay of execution.” (Italics added.)7


       King’s argument that the promissory note violated section 404(a) once again rests
on her interpretation of the subdivision’s statutory language. She proposes that section
404(a) is susceptible to only one interpretation––that an employee’s security deposit for
employer-issued property is “exempt from a money judgment [sic] in favor of Universal,
except a money judgment obtained through a lawsuit between Universal and the
employee.” The remainder of King’s arguments demonstrate that what she is actually
proposing is something akin to this: section 404(a) prohibits any form of “self-help” by
an employer to take control of an employee’s security deposit, thus rendering Universal’s
promissory note unlawful under the section. Restating King’s argument, she interprets
section 404(a) to mean that, once an employee pays a security deposit for employer-

7
        The second paragraph of the promissory note reproduced above plainly is limited
in application to the situation where an employee receives his or her uniform items, then
quits working before he or she had paid the entire $300 security deposit. In this scenario,
the promissory note would allow Universal to obtain a judgment for the unpaid amount
of the security deposit.

                                            14
issued property, including uniforms, and the money is placed into an account at a bank
(see § 403, discussed ante), the only lawful way for an employer to take control of the
money in the account in the event the employee does not return his or her uniforms is for
the employer to file a lawsuit, obtain a judicial money judgment, and then go through the
procedures for enforcing the judgment against the account. Again, we conclude that
King is proposing processes that are not required under the statutory law.
       Section 404(a) states that money put up by an employee and placed in a security
deposit account “[i]s not subject to enforcement of a money judgment except in an action
between the employer and the employee or applicant . . . .” By its express, plain
language, subdivision (a) applies only to “money judgments.” Subdivision (a) bars any
third-party from trying to enforce a money judgment by executing a writ of execution
against money being held in a security deposit account. In short, the money held in a
security deposit account will––at some point in time––belong either to the employer or to
the employee, but never to anyone else seeking to assert a claim against the money. If an
employer obtains a money judgment in an action against an employee on whatever type
of claim, then the employer may seek to enforce the judgment against the money in a
security deposit account. We find this does not mean that the employer has no other
available recourse against a security deposit in an account aside from a lawsuit and a
money judgment.
       Apart from the money judgment issue, section 404(a) does not prescribe nor
prohibit any particular procedures for accessing the funds in a bank account holding an
employee’s security deposit. Further, the remainder of the section 404 does not justify
King’s position that funds in a bank account holding an employee’s security deposit may
only be accessed by the filing of a court action and the ultimate issuance of a money
judgment. Section 404, subdivision (b), states that an employee’s security deposit shall
be returned to the employee “subject only to the deduction necessary to balance accounts
between the employer and employee or applicant.” Thus, section 404 contemplates that
allowing for “deductions” to “balance accounts” is permitted without the intervention of
our state’s courts. This, of course, comports with the very concept of a security deposit:

                                            15
one party asks another party to post a deposit so that, in the event the latter runs off, the
former has recourse for any loss. King’s interpretation of section 404(a) would put an
end to the very concept of a security deposit, requiring lawsuits to effectuate any
balancing between the security depositor and the person for whose protection the deposit
is given. We see no reason that, when an employee fails to return an employer’s
equipment or uniforms, an employer should be denied such a first measure recourse as
looking to a security deposit without requiring the employer to file a court action.
Finally, it cannot be ignored that allowing recourse to a security deposit may have
benefits for our state’s courts, alleviating the need for lawsuits through a security deposit
arrangement agreed to by the employer and employee.
       We reject King’s reliance on Barnhill v. Robert Saunders & Co. (1980) 125
Cal. App. 3d 1 (Barnhill) for a different result. In Barnhill, an employer loaned $587.50 to
an employee and the employee signed a promissory note. Later, the parties orally agreed
that the employer would deduct $37.50 from the employee’s wages every two weeks until
the debt was paid. The employer discharged the employee for reasons unrelated to the
note, at which time the employee still owed $475 on the note. After discharging the
employee, the employer deducted the remaining balance on the loan from the employee's
final wages. (Id. at p. 3.) The Labor Commissioner ordered the employer to pay the
employee her final wages, and to recover on the note separately. The employer sought
review in the trial court, and the court entered judgment in favor of the employee for the
$475 pursuant to section 201, plus penalties pursuant to section 203. The employer filed
an appeal. The Court of Appeal held that an employer may not lawfully set off an
employee’s debt against the final wages due to the employee upon his or her discharge
given the statutory duty imposed on an employer to pay an employee his or her final pay
as prescribed in section 201. (Id. at pp. 4-6.)
       The holding in Barnhill under section 201 has no relevance in King’s current case.
Her case involves an employee’s security deposit for uniforms as governed by sections
401 through 406. There is no debt involved in King’s current case. Her action did not
allege, and she did not present evidence showing, that Universal withheld any of her final

                                              16
wages due to her upon her resignation. Further, King has never disputed that she
received a full refund of her $300 deposit, plus accrued interest.
V.     Subdivision (b) of Section 404
       King further argues summary judgment in favor of Universal must be reversed
because the trial court erred insofar as her case involves section 404, subdivision (b)
(hereafter section 404(b)). King claims that Universal failed to return her security deposit
“immediately” after she returned her uniforms, as required by section 404(b). She argues
that she presented evidence showing it was Universal’s practice to delay returning an
employee’s security deposit for seven or eight days. Also, that in her case, she waited
eight days for her security deposit. Based on this, King argues the trial court erred in
finding no violation of section 404(b)’s immediacy requirement in that the term
“immediately” cannot reasonably be interpreted to mean “within seven-to-eight days.”
King’s arguments suggest that she wants us to interpret section 404(b) to mean that an
employer must refund a security deposit at the same time an employee returns his or her
employer-issued equipment or uniforms, in some form of closing exchange. Again, we
find the trial court did not err in rejecting such an interpretation.
       King is correct, of course, that words in statutes must be given their plain and
common sense meaning. (Murphy v. Kenneth Cole Productions, Inc. (2007) 40 Cal. 4th
1094, 1103.) Applying this maxim, she argues that the word “immediately” is defined in
Black’s Law Dictionary to mean “occurring without delay; instant.” Further, she argues
that section 404(b) would operate in coordination with section 403, “in the real world,”
were it defined to require the “instant” return of an employee’s security deposit. She
offers this scenario: In the event Universal showed up at an arranged instantaneous
exchange of uniforms for security deposit, but only brought part of the employee’s
security deposit, claiming some form of offset was proper, the employee could protect his
security deposit by refusing to provide his joint signature for a withdrawal from the
security deposit account as stated in section 403. The problem we see with King’s
hypothetical is that she is looking at this issue in only one direction.



                                               17
       The undisputed evidence in the record established that, once an employee returned
his or her uniforms, Universal would inspect the uniform for damage, obtain signatures
on the Uniform Report from both the employee and Universal, and process the security
deposit refund check, with the correct interest. Given the logistics of coordinating the
return of the uniforms, the inspection, and the processing of the refund with interest
check, it is reasonable to interpret section 404(b)’s command that an employer refund a
security deposit “immediately” to mean “as immediately as practicable.” This
interpretation takes into account not only the realities of processing a refund check, it also
serves the interests and convenience of the employee. If a short, here one week, time
between a return of an employee’s uniforms and the delivery of the refund check were
eliminated in favor of an instantaneous, “refund-on-the-same day” requirement, it would
likely require Universal to adopt stricter rules for the return of uniforms, disallowing all
employees from leaving their uniforms at their post, or a regional office, or returning
their uniforms by mail, or through a friend, co-worker or family member. Further, no
interpretation of section 404(b) would be reasonable if it disallowed the company the
time to inspect the returned uniforms for damages or for failure to return all items that
were issued. In King’s case, for example, she returned her uniform items without any
advance warning, approximately two weeks after her last day of work, on two separate
days. Her arguments on appeal do not explain how it is that Universal should have been
standing at the ready, with a refund check to exchange, at the point of return.
       Given simple logistics, “immediately” as used in section 404(b) should not be
given the unreasonable interpretation of “instantly,” as King proffers. The immediate
payment of final wages as required under section 201 does not translate to the refund of
security deposits for equipment, tools or uniforms. Moreover, employers are typically
aware ahead of time when an employee leaves his work, either by the employer’s
decision to effect a termination or by the employee’s notice, and the employer has
advance notice to process the employee’s final paycheck. This is not also necessarily
true for the return of property which has to be inspected. Where, as in King’s case, she
waited almost two weeks after her last work day to return her uniform items, where she

                                             18
did so in two separate trips two days apart, and where she received her refund just eight
days later, allowing time for inspection of the property and the processing of the refund
check, with interest, we are satisfied that the trial court reasonably interpreted the timing
of the refund not to violate section 404(b).
VI.    Sections 204, 221, 223, 224 and 226
       King last contends summary judgment in favor of Universal must be reversed
because the trial court erred in ruling that her claims under sections 204, 221, 223, 224
and 226 were derivative of her claims under sections 403 and 404. We disagree.
       King’s operative pleading did not allege, and the evidence presented did not show,
any failure by Universal to pay semi-monthly wages (§ 204), or that the company tried to
collect previously paid wages (§ 221), or that it paid less than the statutory or contractual
wage scale (§ 223), or that it made unauthorized deductions from its employees’ wages
(§ 224), or that it failed to provide itemized pay stubs to its employees (§ 226). Every
claim in King’s PAGA action was based on her claim that Universal acted wrongly in the
manner in which it collected, banked and refunded employee security deposits. We see
no error in the trial court’s ruling that King’s claims under sections 204, 221, 223, 224
and 226 were derivative of her claims under sections 403 and 404.
VII.   Alternate Grounds for Affirming the MSJ
       Universal argues that, if any ground discussed above were not proper for granting
its MSJ, then the order granting its MSJ should be affirmed on the alternate ground that
(1) King’s claims were time-barred and that (2) King was not an aggrieved employee
because she received a full refund of her security deposit with interest. Because we have
affirmed the trial court’s judgment on the grounds on which the court relied, we do not
reach Universal’s alternative arguments.




                                               19
                                 DISPOSITION
     The judgment is affirmed. Respondent is awarded costs on appeal.




                                             BIGELOW, P.J.
We concur:




                  RUBIN, J.




                  GRIMES, J.




                                        20